Citation Nr: 1144388	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral spine disc disease.  

2.  Entitlement to a total rating due to individual unemployability (TDIU) based on lumbosacral spine disc disease.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992 and from August 1994 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision issued by the RO in which the RO awarded an increased evaluation, from 10 percent to 20 percent, for lumbosacral spine disc disease, effective August 20, 2007.  The Veteran disagreed with this decision and perfected an appeal to the Board.  

In January 2011, the Board remanded the issues on appeal for further evidentiary and procedural development.  As discussed in more detail below, the Board finds that there was substantial compliance with its remand directives; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issue of entitlement to a TDIU, the Board notes that this issue was "added" as a component of the Veteran's increased rating claim in light of statements contained within the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disc disease is manifested by forward flexion of no fewer than 50 degrees, with tenderness and incapacitating episodes totaling in excess of six weeks in a 12-month period throughout this appeal.  

2.  The Veteran's service connected spine disability does not render him unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, and no higher, for lumbosacral spine disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2011 letter, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, to include a TDIU.  Although this letter was not provided prior to the initial adjudication of the Veteran's increased rating claim in January 2008, the Veteran and his representative were afforded an opportunity to respond to the notice identified above.  Thereafter, the appeal was readjudicated, as reflected in an April 2011 supplemental statement of the case.  Hence, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's post-service VA treatment records as well as reports from VA examinations have been associated with the claims file.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

The record indicates that the Veteran was afforded multiple VA examinations during the pendency of this appeal and the Board finds such examinations to be adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's lumbar spine disability and contain sufficient discussion as to the functional impact of such disability and its related symptoms on his daily life and occupational functioning.  The examination reports also indicate that the Veteran's claims file was reviewed in conjunction with the clinical evaluation; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

II.  Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded these claims in January 2011.  The purpose of this remand was to provide the Veteran with appropriate VCAA notice regarding the assignment of an extra-schedular rating, to include TDIU, as well as to request information regarding any outstanding evidence, obtain missing VA treatment records, and obtain a new VA spine examination.  As discussed above, a fully compliant VCAA notice letter was sent to the Veteran in January 2011; in addition to notifying the Veteran of the evidence and information necessary to substantiate an increased rating claim, to include a TDIU, this letter requested that the Veteran provide VA with information regarding any outstanding relevant evidence, including records from his New York neurosurgeon.  In addition to the January 2011 letter, the claims file reflects that the agency of original jurisdiction obtained outstanding VA treatment records, including the results of the EMG and nerve conduction studies performed in conjunction with the December 2007 VA examination.  Finally, the Veteran was provided a VA examination in January 2011 which, as discussed above, the Board has found to be adequate for rating purposes.  Thus, it appears that there was substantial compliance with the various remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

III.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2011).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In addition to the schedular rating criteria, VA law and regulations provide for a total disability based on individual unemployability (TDIU).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

IV.  Factual Background

In August 2007, the Veteran filed a claim for an increased evaluation for his service-connected lumbosacral spine disc disease.  A review of the medical and lay evidence during the relevant appeal period reveals the following signs and symptoms, in pertinent part, attributable to the Veteran's service-connected disability.  

To begin with, a July 2007 private treatment record shows that the Veteran complained of low back pain since 1991.  He described the pain as constant and aching.  He stated that the pain goes down his right leg with slight numbing and tingling.  The pain was reported as being worse with walking, standing, and sitting, and little bit better when lying down.  Upon physical examination, the Veteran's back was tender over the mid-low back.  Range of motion was limited with flexion and right lateral bending; his gait was steady, but slow, and strength was full.  The assessment was low back pain with right sciatica.  

Shortly after the July 2007 visit, in August 2007, the Veteran presented with worsening low back pain.  He now complained that the pain was a 10/10 on the pain scale and that it radiated down his whole leg and that the foot and leg were numb.  He reported being unable to sit, stand, or lie.  Objectively there was tenderness in the low back and definite tenderness down the right leg.  He was noted to walk with a limp.  The Veteran was assessed with low back pain with right sciatica and was given a note with work off until Monday.  

Subsequent August 2007 records show complaints of continued low back pain with pain radiating down his right leg and numbness and tingling in his right foot.  There is also evidence that he reported being off of work.  An MRI showed L4-5 degenerative disc disease, moderate to large posterior central disc protrusion, moderate central canal narrowing, right greater than left.  The Veteran was assessed with acute on chronic low back pain.  On his third visit, in August 20, 2007, the Veteran requested a work excuse note for the entire week.  He was given an excuse through Wednesday and was told he would then need to be reevaluated.  

An August 22, 2007, letter from the Veteran's primary care physician to his spine specialist shows that the Veteran has had intermittent back pain for some time.  More recently, however, he has had severe pain that radiates to the right leg.  He has been unable to work.  He appears very uncomfortable.  He is limping but alert and oriented.  Back mobility is decreased and painful.  He has tenderness but no spasm.  There is no lumbar deformity.  He has some discomfort with straight leg raise.  

Private records from the Veteran's spine specialist dated in August 2007 show that the Veteran was instructed not to return to work until he was evaluated on August 24, 2007.  Subsequently the Veteran was on temporary total disability from August 24, 2007, to September 3, 2007.  The Veteran was instructed that he could return to work full duty on September 3, 2007.  

A private treatment record dated in October 2007 shows that the Veteran underwent an epidural steroid injection with transient improvement.  Nevertheless, he continued to have significant right hip pain.  He was diagnosed with back and leg pain secondary to spinal stenosis.  His work status was "as tolerated."   

A December 2007 VA examination report shows that the Veteran gave a history of chronic low back pain starting in 1991.  He had seen a chiropractor for several years who had given him heat and electrical stimulation.  He went to the chiropractor on and off until March 2007.  He had taken several pain medications and injections due to exacerbation of lower back pain.  The Veteran stated that in August the lower back pain was so severe that his family doctor sent him to a specialist.  He was treated with injections in August and October of that year.  The first injection helped for a few days but the pain recurred, radiating down into the right lower extremity.  In October he had another injection.  Since then, although the pain did not completely get better, it is slightly better.  

Subjectively, the Veteran stated that the nature of his back pain was like someone sticking in his back like a knife.  He denied any sensory symptoms in the lower extremities.  He could not give any further information regarding flare-ups.  

Physical examination showed that the Veteran walked with a Trendelenburg gait fashion with favoring of the right lower extremity.  Station indicated mild drooping on the right side, however, there was no obvious pelvic tilt noted.  There was no evidence of scoliosis.  Balance on one lower extremity at a time was normal and the Veteran was able to squat without any difficulty.  Heel and toe walk were normal.  No paraspinal or hip tenderness was noted.  No tenderness over the sacroiliac joints were noted.  The Veteran pointed to the right sacroiliac area and the back area as the location of the pain.  Range of motion in lumbosacral spine flexion was to 50 degrees initially.  Repetitive range of motion was to 60 degrees.  At 60 degrees he complained of moderate discomfort and could not bend anymore.  Extension was to 15 degrees initially, 20 degrees upon repetitive motion.  Upon asking, he stated extension was slightly better than flexion and pain was at 20 degrees.  He was afraid of bending to the right side, complaining that he had severe pain in the right buttock area in the past and was afraid of bending to the right side.  However, upon reassuring, he was able to bend to 15 degrees without any complaints of additional pain.  Left lateral flexion was to 20 degrees without any complaints of pain.  Rotation was 40 degrees initially and 45 degrees without any additional complaints of pain or discomfort.  Straight leg raising test while sitting was negative bilaterally, while supine he complained of pain in the right sacroiliac joint area at 80 degrees of elevation. Left side was negative.  There was no atrophy of the muscles noted.  Manual muscle strength was normal.  Deep tendon reflexes were 2+ and symmetrical.  Sensory function examination to pinprick was intact and symmetrical in all extremities.  Patrick's test was negative on the left side, however, he complained of right hip pain on the right side.  Manual muscle strength in both lower extremities were normal.  

The examiner noted that Deluca provisions could not be clearly delineated, but that, during flare-ups, he can have further limitations in range of motion, the extent of which cannot be determined as it depends on the level of severity of pain.  The examiner did not see any evidence of weakness or atrophy of muscles.  Endurance was noted to also be further limited during severe flare-ups, though again, the extent of this limitation could not be determined.  It was noted, however, that the Veteran's history indicates that he was off from work for about a week in late October due to severe episode of back pain and from August to October due to severe episodes of low back pain.  The impression noted was (1) lumbosacral spine disease (2) lumbar spinal stenosis (congenital) (3) degenerative joint disease of lumbosacral spine (4) chronic low back pain. 

Regarding employment, the examiner stated that the Veteran was working as a truck driver, and with intermittent breaks during flare-ups, he is able to continue his work as a truck driver.  He is independent in his activities of daily living and is able to maintain and take care of routine tasks.  

A February 2008 VA EMG study shows that there was no apparent radiculopathy.  

A May 2008 VA emergency note shows that the Veteran presented with complaints of back pain for the past six days.  Low back on the right side with radiation down right leg and tingling to toes.  He has a history of sciatica.  Upon physical examination the Veteran described the rate of pain as a 10/10 on examination. Straight leg rising hurts him the most, mainly on the left.  At this point, he is ambulating.  Power sensory was grossly intact.  The Veteran was diagnosed with radiculopathy, sciatica.   

A May 2008 VA outpatient treatment record shows that the Veteran had a history of low back pain beginning in 1991, never operated.  He originally had low back pain worse, radiating into the right leg.  This has now spread to involve the left leg.  The pain generally travels down the lateral aspect of the leg ending in the ankle.  In the past he had epidural injections which alleviated his pain to some extent.  He is now experiencing recurrent pain, has had two lumbar epidurals with some alleviation of the pain on the right, however he continues to have severe, unremitting low back pain now radiating into the left leg.  He is to have an epidural in a week.  He has never returned to pain free status following his last epidurals.  On neurological examination, the Veteran had intact cranial nerves in upper extremities.  Knee jerks 2+, ankle jerks, absent.  Diminished pin in the lateral aspect of both feet.  Strength 5/5.  Because of the severity of the low back pain straight leg rising was not attempted.  

A May 2008 private treatment record from the Veteran's spine specialists shows that the Veteran was status post Interlaminar Lumbar Epidural Steroid Injection performed on October 1, 2007.  He reported 98 percent relief from the procedure. Unfortunately, over the past few weeks the pain has worsened.  The pain is described as being 50 percent axial.  The remainder of the symptoms radiate into the right hip, right lateral knee, and antero-lateral aspect of the right ankle.  The limb symptoms are 100 percent on the right with none on the contralateral side.  Currently his pain is 10 out of 10.  

May 2008 through June 2008 private treatment records from the Veteran's spine specialist shows that the Veteran was on temporary total disability from May 13, 2008 to July 14, 2008.  

A July 2008 letter from the Veteran's previous employer shows that on May 5, 2008, the Veteran was placed on Personal Medical Leave due to a serious health condition.  Because the Veteran was unable to return and perform the essential functions of his job classification, the Veteran was terminated effective July 2, 2008.  

A July 2008 VA neurosurgery outpatient consult note shows that the Veteran complained of back pain that radiates.  Upon physical examination, the Veteran was unable to stand on his toes bilaterally.  Sensation was decreased to LT/PP over b/l lateral legs and dorsum of feet.  The Veteran was assessed with right sided L4/5 disc herniation and bilateral L5 radicular symptoms.  

A November 2008 VA outpatient treatment note shows that the Veteran complained of low back pain.  He had a repeat MRI which showed large disc frag, was given a referral to neurosurgeon in NY but BP is up and needs that down before surgery.  The Veteran was assessed with chronic back pain.  

An April 2009 VA consultation report shows that the Veteran reported a long history of low back pain radiating into the left leg greater than the right.  He has been found to have a herniated disc at L4-L5 with an extruded disc fragment which is likely compressing the bilateral S1 nerve roots, left greater than right, with a fairly high grade stenosis at that level.  There is also a large right paracentral broad based disc herniation completely effacing the right lateral recess.  Neurological examination shows an absent left ankle jerk present on the right.  The patient is able to toe and heel walk.  There is an antalgic gait and there is diminished pin on the lateral aspects of both feet.  It was noted that the Veteran's back pain is disabling and he is fairly inactive.  

A June 2009 letter from the Veteran indicated that the Veteran lost employment in May 2008 and continued to be unemployed due to his back condition.  

A November 2009 VA primary care outpatient note shows that the Veteran reported being an unemployed truck driver.  

Private treatment records dated from November 2009 to December 2009 show that the Veteran complained of worsening back pain.  The pain is described as being 70 percent axial.  The remainder of the symptoms radiate into the right hip, lateral aspect of the right thigh, and lateral knees and left heel.  These limb symptoms are 80 percent on the right, with the remainder on the contralateral side.  Currently his pain is 7 out of 10.  Pain increases with bending forward, bending backward, reaching, lying on his back and stomach, sitting, weight bearing, any activity, standing, rotation, and changing positions.  Pain decreases with walking.  Pain is described as sharp, aching, and shooting.  There is numbness in the left heel.  It was noted that he is able to ambulate and perform activities of daily living without assistive devices.  He is currently working full time with restrictions.  His current occupation is truck driver.  

A January 2011 VA examination report shows that the Veteran indicated that getting up in the morning the pain is more severe.  Sleeping was noted to be difficult and aggravating.  Prolong sitting and standing were aggravating as well.  The Veteran denied urinary incontinence, urgency or frequency.  He also denied fecal incontinence, nocturia, and obstipation.  He reported numbness, parathesias, and leg or foot weakness.  He denied falls or unsteadiness.  

The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasm.  The Veteran reported lower back pain which was ongoing and sharp.  He indicated that the pain was moderate in severity, constant in duration, and daily.  The Veteran also reported radiating sharp pain down his right and left leg.  The Veteran denied incapacitating episodes of spine disease.  

Upon physical examination, the Veteran had normal posture and head position.  There was symmetry in appearance.  His gait was not normal-an antalgic gait was noted and a cane was used.  There were no abnormal spine curvatures present with the exception of lumbar flattening.  Upon examination of the muscles of the spine, the Veteran was found to have guarding, pain on motion, and tenderness.  Thoracolumbar spine range of motion showed flexion from 0 to 85 degrees, extension from 0 to 35 degrees, left lateral from 0 to 15 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 15 degrees, and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on motion noted as well as objective evidence of pain following repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  

Detailed reflex examination findings included abnormal monofilament exam noted at lateral aspect of lower extremities bilaterally.  An imaging study was completed on the Veteran's lumbosacral spine and the following impressions were noted: (1) transitional anatomy with bilateral sacralization of L5 and marked congenital narrowing of the L5-S1 disc space (2) moderate L4-L5 degenerative disc disease which has progressed from comparison study.  

Ultimately, the Veteran was diagnosed with lumbosacral sprain/strain.  Current examination noted for fairly good range of motion.  Deluca criteria negative via 3-4 repetitions.  X-rays supportive.  Degenerative disc disease with spinal stenosis and facet arthropathy evident, as detailed.  

A February 2011 written statement from the Veteran indicates that from January 2007 to July 2007 he missed many weeks of work due to his back condition.  The conditioned worsened to the point that he missed 2 1/2 months of work from August 2007 to October 2007.  The Veteran reported losing his job in May 2008 due to being unable to work in a totally disabled medical status.  


V.  Analysis
A.  Increased Rating Claim

After a review of the evidence, the Board concludes that the Veteran's lumbosacral spine disc disease more closely approximates the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for a 60 percent evaluation.  As is evident from the above discussion, the Veteran's spine disability is primarily characterized by painful motion of the spine, pain, numbing and tingling of the lower extremities, and flare-ups of these symptoms cause incapacitating episodes which require bed rest and on-going physician care.  

Here, the record shows that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during multiple 12 month periods.  Specifically, the evidence shows that the Veteran was on temporary total disability from August 24, 2007, to September 3, 2007.  The Veteran was instructed that he could return to work full duty on September 3, 2007.  Additionally, the Veteran's spine specialist put the Veteran on temporary total disability from June 9, 2008, to July 14, 2008.  On May 5, 2008, the Veteran was placed on Personal Medical Leave due to a serious health condition.  In April 2009 the Veteran's back condition was noted to be disabling and it was not until November 10, 2010, that the Veteran reported full time employment without a period of incapacitating episodes (See January 2011 VA examination report).  

The Board acknowledges that none of the evidence indicates that the Veteran was specifically prescribed "bed rest."  However, as discussed above, flare ups of the Veteran's symptoms resulted in increased pain levels, radiation of pain down the legs, numbness of the feet, and a significantly altered gait.  The Veteran also reported discomfort with nearly all movements.  Finally, he was followed closely by orthopedic physicians during his periods of temporary total disability.  Under these circumstances, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his lumbosacral spine disc disease resulted in incapacitating episodes of total duration of at least 6 weeks over a 12-month period, thereby entitling to a 60 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

A 60 percent evaluation is the maximum schedular rating assignable under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243.  As such, the Board has considered whether the Veteran would be entitled to a rating in excess of 60 percent under the Spine Formula.  However, in order to warrant a higher rating during this time period the evidence of record would need to demonstrate that the Veteran experienced favorable or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5242.  There is simply no medical evidence suggestive of ankylosis.  And thus, a 100 percent rating under this criteria is not warranted.    

The Board has also carefully considered whether a higher rating is assignable due to any of the DeLuca factors-limited or excessive movement, pain, weakness, excessive fatigability, or incoordination.  The Board acknowledges that the December 2007 VA examiner noted that the Veteran can have limitations in range of motion during flare-ups.  However, relevant to this determination, the extent of such limitations could not be determined based on the available evidence.  While this is regrettable, the Board notes that it is not prejudicial to the Veteran because, as noted immediately above, a higher rating is only warranted if there is evidence of ankylosis.  Since the Veteran has at no time contended that his flare-ups result in complete loss of motion, evidence regarding the Deluca provisions is not necessary to decide this claim.  See 38 C.F.R. § 4.71a, DCs 5235 to 5242, Note (5).  Moreover, the Board notes that these reported symptoms have been taken into consideration in finding that a 60 percent rating is warranted.  Further, as the rating criteria provide that disabilities of the spine are rated based on limitation of motion with or without symptoms such as pain (whether or not it radiates), the Board finds that the DeLuca factors do not provide a basis for assignment of any higher rating for the Veteran's service-connected lumbosacral spine disc disease.  

As for whether the Veteran is entitled to separate ratings for neurological impairment of the right and left lower extremities, the record shows that throughout the appeal period the Veteran has consistently complained of pain, tingling, and numbness in the lower extremities.  At his most recent VA examination in January 2011 the Veteran reported radiating sharp pain down his right and left leg.  He reported numbness, parathesias, and leg or foot weakness.  A July 2007 private treatment record shows that he was assessed with right sciatica.  Similarly, a July 2008 VA neurosurgery outpatient consult note shows that on neurological examination, the Veteran had intact cranial nerves in upper extremities.  Knee jerks 2+, ankle jerks, absent.  Diminished pin in the lateral aspect of both feet.  

Despite the above evidence, the Board finds that the Veteran is not entitled to separate ratings for neurological impairment of the lower extremities.  In this regard, the Board has determined that the Veteran's lower extremity symptoms have been taken into consideration and are part of the basis for the 60 percent rating assigned under DC 5243.  (See Note (1) which indicates that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS...))

In evaluating the medical evidence, the Board distinguishes several related disorders of spine.  Neuropathy is defined as a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system.  Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991).  Radiculopathy is a disease of the nerve roots.  Fleshman v. Brown, 9 Vet. App. 548 (1996).  Intervertebral disc syndrome (IVDS) may be described as follows, the "[s]pinal vertebrae are separated by cartilaginous disks that consist of an outer annulus fibrosus and an inner nucleus pulposus.  Degenerative changes (with or without trauma) result in protrusion or rupture of the nucleus through the annulus fibrosus in the lumbosacral or cervical area; the nucleus moves posterolaterally or posteriorly into the extradural space. When the herniated nucleus compresses or irritates the nerve root, sciatica results. Posterior protrusion can compress the cord or cauda equina, especially in a patient with a developmentally narrow spinal canal (spinal stenosis).  In the lumbar area, [more than] 80% of disk ruptures affect L5-S1 nerve roots.  Severe L-5 radiculopathies cause foot drop with weakness of the anterior tibial, posterior tibial, and peroneal muscles and sensory loss over the shin and dorsal foot."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994). 

As the Veteran is already rated for his spine disability which includes consideration of the radiculopathy manifestations under DC 5243, the rule against pyramiding precludes a separate rating for radiculopathy of the lower extremities under Diagnostic Code 8520.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

In sum, the Board has considered the Veteran's assertions that he is entitled to higher ratings for lumbosacral spine disc disease.  To the extent that the Veteran may be seeking an evaluation in excess of the 60 percent granted herein, the Board finds a preponderance of the evidence is against the assignment of a higher rating.  The Veteran's lay statements regarding pain and subjective symptoms have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support a rating in excess of 60 percent at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. at 509-10.  In reaching this conclusion, the benefit of the doubt doctrine was considered, but as a preponderance of the evidence is against the assignment of a rating in excess of 60 percent, it does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

In this case, the Veteran's claim was referred to the RO for extraschedular consideration by way of a January 2011 remand.  In an April 2011 supplemental statement of the case (SSOC) the RO considered an extra-schedular rating in the first instance and determined that referral to the Director of Compensation and Pension Service was not warranted as it was determined that the Veteran did not have an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.    

The Board has reviewed the evidence record and has determined that the evidence does not support a referral for extra-schedular consideration.  In this regard, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for lumbosacral disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  As discussed above, the Veteran's predominant subjective and objective complaints are painful motion of the lumbar spine resulting in incapacitating episodes characterized by restricted movement and lower extremity pain, numbness, and tingling.  Seeing as the rating criteria focus on limitation of motion with consideration of functional loss due to pain, as well as altered or abnormal movement and incapacitating episodes, it appears that the Rating Schedule adequately contemplates those symptoms relevant to the Veteran's disability.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  



B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. § 4.16(b).  

In this case, the record reasonably raised the question of whether the Veteran was unemployable due to the disability for which an increased rating was sought.  As such claim for a TDIU was addressed by the Board's January 2011 Remand and the Veteran's TDIU claim was remanded for extra-schedular consideration (at the time of the January 2011 remand the Veteran did not meet the schedular requirements of § 4.16(a)).  However, given the Board's above determination with regards to the disability rating assigned for the Veteran's service-connected spine disease, the Veteran now meets the schedular requirements of § 4.16(a) and further discussion of § 4.16(b) is rendered moot.  

In the instant case, the Veteran has a single service-connected disability ratable at 60 percent or more and, thus, meets the schedular criteria for a TDIU.  The question before the Board is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbosacral spine disability.  After considering the evidence of record the Board has determined that a preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbosacral spine disc disease.  Therefore, he is not entitled to a TDIU based on this disability.  

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected spine disability, when considered in association with his educational attainment and occupational background, does not render him unable to secure or follow a substantially gainful occupation.  In this regard, there is no indication in the record that the Veteran is unable to sustain gainful employment due solely to his service-connected spine disability.  The record does show that the Veteran experienced several periods of unemployment and several periods of temporary total disability during the appeal period.  However, the simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the rating criteria used to evaluate the Veteran's spine disability DC 5243 specifically contemplates incapacitating episodes and compensates the Veteran those periods.  

In this case the Veteran has demonstrated that he is able to secure and follow a substantially gainful occupation as evidence by his report at his January 2011 VA examination where he indicated that he was working full time in his chosen profession, that of truck driver.  

Consequently, the Board finds the record does not demonstrate that the Veteran's service-connected spine disability alone is of such severity as to solely preclude his participation in all forms of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU based on his lumbosacral spine disc disease is not warranted under 38 C.F.R. § 4.16.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



	(CONTINUED ON NEXT PAGE)

ORDER

A 60 percent rating for lumbosacral spine disc disease is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.  

Entitlement to a TDIU based on lumbosacral spine disc disease is denied.  




____________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


